DETAILED ACTION
This office action is in response to Applicant’s communication of 5/5/2022. Amendments to claims 1, 5, 6, 11, 12 and 15-18 have been entered.  Claims 3, 4, 13 and 14 have been canceled.  Claims 1, 2, 5-12 and 15-20 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5-10, 19 and 20 are objected to because of the following informalities:  Claims 1 and 18 have been properly amended to recite “A non-transitory computer readable medium” therefore overcoming the previous 112(b) rejection, however, claims 2, 5-10, 19 and 20 still recite “The computer-readable medium of claim…” which is incorrect.  Claims 2, 5-10, 19 and 20 should recite “The non-transitory computer-readable medium of claim…”.  Appropriate correction is required.

Claim Rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 	and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
Claim 11 recites the phrase “A computer-readable medium” which renders the claims indefinite. The terms “A computer-readable medium” can be transitory or non-transitory and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose if “computer-readable medium” is transitory or non-transitory. For examination purposes “computer-readable medium” has been interpreted to be transitory.  Claims 12 and 15-17 are rejected for being dependent upon a rejected claim.  Claim 11 should be amended to recite “A non-transitory computer readable medium” and claims 12 and 15-17 should be amended to recite “The non-transitory computer-readable medium of claim…”.
Claim 2 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
	Claim 2, line 3, recites “…some or each of the network of nodes stores a local copy of the distributed ledger…” (emphasis added).  It is unclear what constitutes the term “some” and, as such, the metes and bounds of this limitation, particularly the emphasized portions, are unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1, 11 and 18 are directed to a [non-transitory] computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 (claim 11 being similar) recites a series of steps for transferring ownership of a commodity through a series of transactions, which is a fundamental economic practice, i.e. risk mitigation through validation, and commercial or legal interaction, i.e. agreements in the form of contracts and business relations, and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… access … a record of an agreement between a first party and a second party conducted …, wherein the agreement relates to a first value to be provided from the second party to the first party and the first party is to provide the second party with an amount equal to the first value plus a second value; generate, based on the first value and the second value, a commodity token that tokenizes a commodity to back the agreement, wherein a transfer of the commodity token … represents a change in ownership of the commodity and is recorded …; …; … validating a first sub-transaction of the multipart transaction; …; validating a second sub-transaction of the multipart transaction; …” 
	
	Claim 18, as a whole and the limitations in combination, stripped of all additional elements, recites the abstract idea as follows: “receive, from one or more brokers and the second party, respective first … transactions that document a first vehicle transaction from the one or more brokers to the second party; validate the respective first … transactions, execute a first transfer of a vehicle token from the one or more brokers to the second party, and record the first transfer …; receive, from the second party and the first party, respective second … transactions that document a second vehicle transaction from the second party to the first party; validate the respective second … transactions, execute a second transfer of the vehicle token from the one or more brokers to the second party, and record the second transfer …; receive, from the second party and the first party, respective third …transactions that document an authorization made by the first party for the second party to transact the vehicle on behalf of the first party; and validate the respective third …transactions, execute a third transfer of the vehicle token from the first party to the second party, and record the third transfer …, wherein the recorded first transfer, the recorded second transfer, and the recorded third transfer on the distributed ledger provides immutable proof of ownership of the vehicle during the multipart transaction.

	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “peer-to-peer network”, a “processor” suitably programmed, a “distributed ledger”, an “electronic trading venue”, a commodity “token” and a “smart program” (claims 1 and 11) and a “smart contract”, a “tokenized vehicle”, a “peer-to-peer network”, a “processor” suitably programmed, “blockchain” and a “distributed ledger” (claim 18),  there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, the steps of validate the respective first … transactions, validate the respective second … transactions and validate the respective third …transactions are recited at a very high level of generality such that they can be completed through mental evaluation.   Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed with blockchain technology communicating over a generic network, to perform the limitation steps. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at least paragraph [0039] of the specification, paragraphs [0003] and [0006], the peer-to-peer network is merely a blockchain network of generic nodes suitably programmed with smart contracts, i.e. self-executing programs, paragraph [0011] discloses the vehicle as any type of business/banking/commerce certificate and tokenizing is merely generating a representation of said certificate) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used to garner the inherent immutability and security inherent in blockchain and applied to the abstract idea. Furthermore, the steps of “recording the first sub-transaction in the distributed ledger only upon confirmation of the first sub-transaction by each of the second party and the one or more brokers via the peer-to-peer network;”, “recording the first sub-transaction in the distributed ledger only upon confirmation of the second sub-transaction by each of the first party and the second party via the peer-to-peer network” (claims 1 and 11) and “record the first transfer on a distributed ledger”, “record the second transfer on the distributed ledger;” and “record the third transfer on the distributed ledger,” is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the bolded steps above in paragraph 10 are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). The step of “set, based on the one or more parameters, one or more instructions of a smart contract that programs a peer-to-peer network of nodes to automatically execute the transfer of the tokenized commodity between the first party, the second party, and the one or more brokers on a distributed ledger to provide proof of the transfer of the commodity between the first party, the second party, and the one or more brokers to back the agreement; wherein the one or more instructions of the smart contract comprises:” is also merely programing a computer as claimed. Which is not significantly more than the abstract idea itself.  Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements programmed with block chain technology to perform the abstract idea of transferring ownership of a commodity through a series of transactions, without significantly more.
Dependent claims 2, 5-10, 12, 15-17, 19 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 12 describe the peer-to-peer network of nodes as a blockchain network storing a local copy of the distributed ledger.  This is exactly how blockchain is implemented.  Furthermore storing data/information is insignificant extra-solution activity as claimed and is conventional computing functionality akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II).  Claims 5, 7, 8, 15, 17, 19 and 20 recite business practices based on certain criteria which is further refining the abstract idea. Programming a generic computer with a smart contract to complete these business steps is merely applying the abstract idea on a computer, i.e. using a computer as a tool, and generally linking the abstract idea to a particular technology, i.e. blockchain technology.  Claims 6 and 16 further refines the abstract idea by describing a third transaction of a commodity token, i.e. representation of underlying value, in exchange for a value which is validated based on confirmation from the parties involved.  This is an abstract business practice applied in a computing environment further refining the abstract idea.  Recording data to the blockchain is a most conventional computing function akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II).  Claim 9 recites the business practice of generating a token, i.e. representation of underlying value, representing the amount of commodity available for exchange which further narrows the abstract idea.  Claim 10 defines the transaction as one that is well-known in the industry. 
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for transferring ownership of a commodity through a series of transactions) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed with blockchain technology/smart contracts and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for transferring ownership of a commodity through a series of transactions) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 5/5/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1 and 18 has been withdrawn. 
Applicant’s did not provide an argument or an amendment to claim 2 with respect to the 35 U.S.C. 112(b) rejection. As such, the 112(b) rejection is maintained and raised again in the current Office Action.
Applicant’s arguments, see the Remarks, filed 5/5/2022, with respect to the 35 U.S.C. 101 rejection of pending claims 1-20, now pending claims 1, 2, 5-12 and 15-20 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the Remarks, Applicant argues that the instant claims are necessarily rooted in technology stating “Here, claim 1 is directed to executing and recording an agreement between a first party, a second party, and one of 13 4855-4405-9165.v1Response to Office Action mailed January 5, 2022 Customer No.: 00909Serial No: 16/677,060Filing Date: November 7, 2019or more brokers using a distributed ledger. One of the solutions that claim 1 provides is the ability to immutably codify parts of a multipart transaction, through the use of a distributed ledger.”  Further, Applicant argues that the instant claims are not a fundamental economic practice or mental processes. Examiner respectfully disagrees.
	The abstract idea and fundamental economic/business practice and commercial or legal interaction of “executing and recording an agreement between a first party, a second party, and one of 13 4855-4405-9165.v1Response to Office Action mailed January 5, 2022 Customer No.: 00909Serial No: 16/677,060Filing Date: November 7, 2019or more brokers” is merely applied on generic computing “nodes” with processors and memory suitably programmed with blockchain technology in order to gain the inherent immutability and security of said block chain technology.  Applying the abstract idea in a certain known technological environment at such a high level of generality does not provide a practical application nor significantly more than the abstract idea itself.  
	Examiner has stripped from the instant claims all additional elements not reciting the abstract idea in order to further analyze them under Step 2A, Prong 2 and step 2B.  A clear reading of Applicants specification discloses the generic nature of all additional elements, as analyzed above. Leveraging blockchain technology/distributed ledgers programmed on generic computers, i.e. “nodes”, communicating information over a network is exactly how blockchain technology works. Applicant has leveraged this technology in a manner as it was designed and, as such, has merely applied the abstract idea in this technological environment with nothing significantly more. Tracking and recording sub-transactions of a multipart transaction can be done in a myriad of ways to include manually as currently claimed.
On pages 10-12 of the Remarks, Applicant argues that not all steps of claim 1 are well-understood, routine and conventional.  Examiner agrees and notes that only the insignificant extra-solution activity step analyzed under Step 2A, Prong 2, were then identified in Step 2B as well-understood, routine and conventional.  Applicant further argues the claimed steps of claim 1 with respect to the Berkheimer Memorandum and states “The examiner has already admitted that claim 1 recites one or more elements that are not obvious in light of the prior art, based on the fact that no prior art is cited to reject claim 1. Therefore, it is unclear how at least these elements are also well-understood, routine and conventional.”  Examiner respectfully disagrees.
	The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection above) as corresponding to abstract ideas. The additional elements in the claims are a “peer-to-peer network”, a “processor” suitably programmed, a “distributed ledger”, an “electronic trading venue”, a commodity “token” and a “smart program” (claims 1 and 11) and a “smart contract”, a “tokenized vehicle”, a “peer-to-peer network”, a “processor” suitably programmed, “blockchain” and a “distributed ledger” (claim 18) to execute the claimed steps.  Applicant’s specification at paragraph [0003] discloses “For1 
1107.002US1 PATENTexample, a peer-to-peer computer network, such as a blockchain network, and a distributed ledger may be used to validate, store, and access, multipart transaction data.”  This is not Applicant’s invention as it is recited as merely a blockchain network leveraged for its most basic functionality. Paragraph [0023] discloses “A smart contract may include automatically executed code (instructions that program a hardware processor in the blockchain network) that enforces agreed- upon terms for multipart transactions involving multiple parties.” This is merely programmed code used in blockchain technology to perform the abstract idea.  Paragraph [0029] discloses “An Electronic Trading Venue ("ETV") 122 may provide a trading platform through which parties may execute transactions, such as money market ("MM") or other types of transactions. The parties may include banks 140 (or other lender or source of funds) and customers 150 that may enter into MM transactions, which may include short term notes.”  Paragraph [0031] discloses the blockchain as any known type of blockchain operating in the precise manner that blockchain was designed to operate.  Paragraph [0039], discloses, at least, “Although not illustrated, the computer system 120, and each node 112 may include a processor and a memory that stores instructions that program the processor to perform various operations of the node described herein.”  The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components programmed with blockchain technology and smart contracts. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed  to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
The Examiner would like to point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract idea provided by the Alice decision and the updated 2019 PEG. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of transferring ownership of a commodity through a series of transactions at issue here. All of these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
Further, on page 12 of the arguments, Applicant argues “In addition, claim 1 is not directed to an abstract idea, without significantly more, if the character of claim 1 is directed to a technological improvement or toward a solution to a technological problem.” and “Claim 1 therefore is directed at ways to improve authentication and validation of multiple parties through the use of a distributed ledger.”  Examiner disagrees with the first quoted argument but agrees with the second quoted argument.
Starting with the second argument, Examiner agrees that the claim is directed to the abstract idea of authentication and validation of multiple parties applied on distributed ledger/block chain technology suitably programmed.  In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of transferring ownership of a commodity through a series of transaction. The alleged benefits that Applicants tout are due to business decisions, using computers and distributed ledger/block chain technology, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “peer-to-peer network”, “processor” suitably programmed, “distributed ledger”, “electronic trading venue”, commodity “token” and “smart program” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in transferring ownership of a commodity through a series of transactions, for which computers programmed with block chain technology are used as tools in their ordinary capacity.
In summary, the computer(s) is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 2, 5-12 and 15-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/9/2022